DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Jul. 20, 2021 has been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections – 35 U.S.C. § 102

Claims 3, 7, and 9-11 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Tetrahedron: Asymmetry 2013, 24(24), 1605-1614 (herein “Pham”). A copy of Pham was attached to the Office action mailed on Dec. 1, 2020.
Pham describes the compound acrylic acid 2,6-dimethoxyphenyl ester (see compound 2r on the top of p. 1610) which corresponds to present formula (I) in which R1 is hydrogen and R2 is an acrylate group.
Pham does not specifically disclose the compound as a polymerizable monomer, as is presently recited.
Because acrylate groups are notoriously well known to be polymerizable, and further because Pham’s compound falls within the scope of the presently recited chemical formulas, there is a reasonable basis to conclude that Pham’s compound 2r is polymerizable.

Claim 7 is rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Japanese Patent Application Laid-Open Publication No. 2006-259558 A (herein “Ishichi”). A copy of Ishichi is attached to the Office action mailed on Apr. 6, 2021.
As to claim 7: Ishichi describes a compound (see compound A in ¶ [0053]) which is according to the presently recited formula (I) in which R1 is a formyl group and R2 is an acrylate group.
Ishichi does not specifically disclose the compound as a polymerizable monomer, as is presently recited.
Because acrylate groups are notoriously well known to be polymerizable, and further because Ishichi’s compound falls within the scope of the presently recited chemical formulas, there is a reasonable basis to conclude that Ishichi’s compound is polymerizable.

Claim Rejections – 35 U.S.C. § 112(d)

The following is a quotation of 35 U.S.C. § 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 7 is rejected under 35 U.S.C. § 112(d) as being of improper dependent form for failing to further limit the subject matter of a previous claim.
Claim 7 refers to base claim 3 and further species that moiety R1 is hydrogen or formyl. Base claim 3 recites a formula for which R1 is selected from a group that does not include formyl. The reference to formyl in claim 7 therefore does not specify a further limitation of the subject matter claimed in base claim 3.

Response to Arguments

Applicant’s arguments filed Jun. 30, 2021 (herein “Remarks”) have been fully considered and they are persuasive in part.
The rejection of claim 11 under 35 U.S.C. § 112(d) has been withdrawn in light of the amendment of its base claim 3 to recite hydrogen in the definition of moiety R1. 

The rejection over Schraub has been withdrawn in light of the amendment of claim 3 to recite certain moieties R1 which exclude Schraub’s stilbene moiety.

The rejection of claims 3, 6, and 9-11 over Ishichi has been withdrawn in light of the amendment of claim 3 to recite certain moieties R1 which exclude Ishichi’s formyl moiety. The rejection of claim 7 over Ishichi has been maintained above.

Regarding the rejection over Pham: Applicant argues (p. 5 of the Remarks submitted on Jul. 15, 2021) that one of ordinary skill in the art would have expected Pham’s compound (that is, the compound of claim 11) “to be not polymerizable” (emphasis in original). Applicant points to a reference to Yamada which describes the polymerization of the compound 2,6-dimethylphenyl methacrylate and the temperature at which the polymer depolymerized.
The argument is unpersuasive firstly because it is not consistent of the disclosure in the application of such compounds (such as the compound specifically claimed in claim 11) being polymerizable. In other words, Applicant has admitted that the compound recited in present claim 11 would be expected to be not polymerizable.
The argument is unpersuasive secondly because it does not explain why the Yamada reference’s discussion of the synthesis and decomposition of a polymer (that is, a polymerized monomer) could establish that the monomer is not polymerizable.
The argument is unpersuasive thirdly because the reference is drawn to a dimethyl-substituted phenyl ring rather than the dimethoxy-substituted phenyl ring at issue in Pham and in the present claims, and Applicant has not established that the methoxy groups would impart the same steric effects as those of methyl groups.
The rejection over Pham has been repeated above.

The double patenting rejections have been obviated by the terminal disclaimer submitted on Jun. 30, 2021.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345.  The examiner can normally be reached on Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A HUHN/Primary Examiner, Art Unit 1764